324 F.2d 958
Charles S. WOODRUFF, Appellant,v.SCHERING CORPORATION and Aetna Casualty and Surety Companyand Globe Indemnity Co., Appellees.
No. 20617.
United States Court of Appeals Fifth Circuit.
Dec. 20, 1963, Rehearing Denied Jan. 27, 1964.

Arthur Cobb, Baton Rouge, La., for appellant.
Edward W. Gray, W. P. Macmurdo, J. H. Percy, Jr., of Percy, Macmurdo & Gray, Baton Rouge, La., for Schering Corporation and Globe Indemnity Co.
F. W. Middleton, Jr., Baton Rouge, La., Taylor, Porter, Brooks, Fuller & Phillips, Baton Rouge, La., for Aetna Casualty and Surety Co.
Before RIVES and CAMERON, Circuit Judges, and HUNTER, District Judge.
PER CURIAM.


1
The unsuccessful plaintiff, recognizing the adequacy of the record to support the jury verdict against him, seeks a reveral because of alleged erroneous instructions.  We have carefully examined the Court's instructions and find them free from prejudicial error.


2
Aftr a hard fought trial, the jury, with ample evidence and the opportunity to observe the witnesses, resolved the issues of negligence in favor of defendant.  Appellant's contentions are without merit.  The judgment is


3
Affirmed.